This is an appeal in the nature of certiorari to review an order of the department of labor and industry awarding compensation to plaintiff.
In the application for leave to appeal it was alleged that, upon a hearing before the deputy commissioner, compensation was denied and an appeal to the full board taken by plaintiff; that November 22, 1933, at the time and place fixed for hearing such appeal, the attorney for defendant appeared and plaintiff not only did not appear but had not procured and filed a transcript of the testimony taken before the deputy commissioner and the board, on its own motion, postponed the hearing without any definite date; but with an assurance to counsel for defendant that, when plaintiff filed the transcript, an opportunity to argue the appeal would be afforded; that on January 12, 1934, the board, without according defendant an opportunity to present and argue the case, made an award of compensation to plaintiff.
In the application for leave to appeal defendant stated: *Page 380 
"The department erred as a matter of law, when the award of the deputy commissioner, in favor of defendant, was reversed without according said defendant, Chevrolet Motor Company, the right to be heard in opposition thereto."
The right to be heard is fundamental and deprivation thereof, as here disclosed, commands vacation of the award and the remanding of the case for a hearing.
So ordered, with costs to defendant.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. BUTZEL, J., did not sit.